OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21409 Pioneer Municipal High Income Advantage Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Dorothy E. Bourassa, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: March 31 Date of reporting period: June 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Municipal High Income Advantage Trust SCHEDULE OF INVESTMENTS 6/30/11 (unaudited) S&P/ Moody's Principal Ratings Amount (unaudited) Value TAX-EXEMPT OBLIGATIONS - 147.4% of Net Assets Alabama - 0.6% NR/NR Huntsville-Redstone Village Special Care Facilities Financing Authority, 5.5%, 1/1/43 Arizona - 3.3% NR/NR Casa Grande Industrial Development Authority Hospital Revenue, 7.625%, 12/1/29 NR/Baa3 Pima County Industrial Development Authority, 6.75%, 7/1/31 NR/NR Pima County Industrial Development Authority, 7.0%, 1/1/38 NR/NR San Luis Facility Development Corp., 7.25%, 5/1/27 California - 12.8% NR/NR California Enterprise Development Authority Recovery Zone Facility Revenue, 8.5%, 4/1/31 (a) AA+/WR California State University Revenue, RIB, 12.808%, 11/1/39 (144A) A-/A1 California State Various Purpose, 5.75%, 4/1/31 (a) AA+/NR California State Various Purpose, RIB, 12.808%, 6/1/37 (144A) BB+/NR California Statewide Communities Development Authority, 7.25%, 10/14/38 (144A) (b) NR/NR California Statewide Communities Development Authority, 9.0%, 12/1/38 † AAA/Aaa Golden State Tobacco Securitization Corp., 6.75%, 6/1/39 A-/NR Madera Irrigation Financing Authority Water Revenue, 6.25%, 1/1/31 A-/NR Madera Irrigation Financing Authority Water Revenue, 6.5%, 1/1/40 A/A2 San Jose California Airport Revenue, 5.0%, 3/1/37 (a) AA+/NR University of California, RIB, 13.36%, 5/15/38 Colorado - 1.4% † NR/WR Denver Health & Hospital Authority Healthcare Revenue, 6.0%, 12/1/31 NR/NR Kremmling Memorial Hospital District, 7.125%, 12/1/45 Connecticut - 3.0% BBB/Baa1 Connecticut State Development Authority Revenue, 5.75%, 11/1/37 NR/NR Hamden Connecticut Facility Revenue, 7.75%, 1/1/43 District of Columbia - 3.3% BBB/Baa3 District of Columbia Tobacco Settlement Financing Corp., 6.5%, 5/15/33 BBB/Baa3 District of Columbia Tobacco Settlement Financing Corp., 6.75%, 5/15/40 Florida - 3.9% NR/NR Florida Development Finance Corp. Educational Facilities Revenue, 6.0%, 9/15/40 NR/NR Florida Development Finance Corp. Educational Facilities Revenue, 7.625%, 6/15/41 BBB+/Baa1 Hillsborough County Industrial Development Authority Pollution Control Revenue, 5.5%, 10/1/23 NR/NR Hillsborough County Industrial Development Authority Revenue, 6.75%, 7/1/29 † NR/WR Hillsborough County Industrial Development Authority Revenue, 8.0%, 8/15/32 NR/NR Miami Beach Health Facilities Authority, 5.375%, 11/15/28 A-/A2 Miami-Dade County Florida Aviation Revenue, 5.5%, 10/1/41 Georgia - 4.5% (a) NR/Aa3 Atlanta Georgia Water and Wastewater Revenue, RIB, 12.808%, 11/1/43 (144A) CCC+/NR Clayton County Development Authority Special Facilities Revenue, 9.0%, 6/1/35 NR/NR DeKalb County Georgia Hospital Authority Revenue, 6.0%, 9/1/30 NR/NR DeKalb County Georgia Hospital Authority Revenue, 6.125%, 9/1/40 NR/Ba2 Effingham County Industrial Development Authority, 6.5%, 6/1/31 NR/NR Fulton County Residential Care Facilities, 7.0%, 7/1/29 NR/NR Savannah Georgia Economic Development Authority Revenue, 7.4%, 1/1/34 Guam - 2.1% B/NR Guam Government of Department Education Certificates of Participation, 6.625%, 12/1/30 † AAA/NR Northern Mariana Islands, 6.75%, 10/1/33 Idaho - 1.2% BBB+/Baa1 Power County Industrial Development Corp., 6.45%, 8/1/32 BBB+/Baa1 Power County Pollution Control Revenue, 5.625%, 10/1/14 Illinois - 8.3% (c) NR/NR Centerpoint Intermodal Center, 8.5%, 6/15/23 (144A) NR/Caa2 City of Chicago Illinois, 5.5%, 12/1/30 A+/A1 Illinois Finance Authority Revenue, 5.5%, 4/1/39 AA+/Aa3 Illinois Finance Authority Revenue, 6.0%, 8/15/25 NR/NR Illinois Finance Authority Revenue, 6.0%, 11/15/27 AA+/Aa2 Illinois Finance Authority Revenue, 6.0%, 8/15/39 NR/NR Illinois Finance Authority Revenue, 6.125%, 11/15/25 NR/NR Illinois Finance Authority Revenue, 8.25%, 5/15/45 NR/NR Illinois Finance Authority Revenue, 8.25%, 2/15/46 (b) NR/NR Illinois Health Facilities Authority Revenue, 6.9%, 11/15/33 NR/NR Southwestern Illinois Development Authority Revenue, 5.625%, 11/1/26 Indiana - 5.9% NR/Baa3 East Chicago Indiana Exempt Facilities Revenue, 7.0%, 1/1/14 BBB-/WR Indiana State Development Finance Authority Revenue, 5.75%, 10/1/11 NR/Ba2 Jasper County Industrial Economic Development Revenue, 5.6%, 4/1/29 NR/NR Vincennes Industrial Economic Development Revenue, 6.25%, 1/1/24 Kansas - 0.3% NR/A2 Kansas Development Finance Authority, 5.0%, 5/15/35 Kentucky - 1.4% BB-/NR Kentucky Economic Development Finance Authority Hospital System Revenue, 5.875%, 10/1/22 Louisiana - 5.1% BBB-/Ba2 Louisiana Local Government Environmental Facilities Development Authority Revenue, 6.75%, 11/1/32 NR/Baa1 Louisiana Public Facilities Authority Revenue, 5.5%, 5/15/47 BBB+/NR Opelousas Louisiana General Hospital Authority Revenue, 5.75%, 10/1/23 A-/Baa3 Tobacco Settlement Financing Corp., 5.875%, 5/15/39 Maryland - 1.5% NR/NR Maryland Health & Higher Educational Facilities Authority Revenue, 5.25%, 1/1/27 NR/NR Maryland Health & Higher Educational Facilities Authority Revenue, 5.3%, 1/1/37 NR/Baa3 Maryland Health & Higher Educational Facilities Authority Revenue, 5.75%, 7/1/38 NR/NR Maryland Health & Higher Educational Facilities Authority Revenue, 6.25%, 1/1/45 Massachusetts - 8.9% BB/NR Massachusetts Development Finance Agency, 5.25%, 10/1/18 A/WR Massachusetts Development Finance Agency, 5.75%, 1/1/42 NR/NR Massachusetts Development Finance Agency, 7.1%, 7/1/32 BBB-/Baa3 Massachusetts Health & Educational Facilities Authority Revenue, 5.375%, 7/15/28 NR/NR Massachusetts Health & Educational Facilities Authority Revenue, 6.5%, 1/15/38 AA-/Aa3 Massachusetts Housing Finance Agency, 5.35%, 12/1/45 Michigan - 0.9% NR/Ba1 Flint Michigan Hospital Building Authority Revenue, 7.375%, 7/1/35 NR/NR Michigan Public Educational Facilities Authority Revenue, 7.0%, 10/1/36 Minnesota - 0.4% NR/NR Port Authority of the City of Bloomington, Minnesota Recovery Zone Facility Revenue, 9.0%, 12/1/35 Missouri - 1.8% NR/NR Kansas City Tax Increment Financing Commission Tax Increment Revenue, 6.5%, 6/1/25 (b)(d) NR/Ca St. Louis Industrial Development Authority Revenue, 7.2%, 12/15/28 (b)(d) NR/Ca St. Louis Industrial Development Authority Revenue, 7.25%, 12/15/35 Montana - 0.6% (e) NR/NR Hardin Increment Industrial Infrastructure Development Revenue, 0.0%, 9/1/31 (b)(d) NR/NR Two Rivers Authority, Inc., Project Revenue, 7.375%, 11/1/27 Nevada - 2.0% A/A2 Henderson Nevada Health Care Facilities Revenue, 5.625%, 7/1/24 (b)(d) NR/NR Nevada State Department of Business & Industry, 7.25%, 1/1/23 16 (b)(d) NR/NR Nevada State Department of Business & Industry, 7.375%, 1/1/30 10 (b)(d) NR/NR Nevada State Department of Business & Industry, 7.375%, 1/1/40 13 A-/A3 Reno Nevada Hospital Revenue, 5.25%, 6/1/41 New Hampshire - 0.4% NR/NR New Hampshire Health & Educational Facilities Authority Revenue, 5.875%, 7/1/34 New Jersey - 12.7% NR/NR Burlington County New Jersey Bridge Commission Revenue, 5.625%, 1/1/38 B/B3 New Jersey Economic Development Authority Revenue, 6.25%, 9/15/29 (a) NR/Aa3 New Jersey State Turnpike Authority, RIB, 13.532%, 1/1/28 (144A) AA+/Aa1 New Jersey Transportation Trust Fund Authority Revenue, 0.0%, 12/15/27 † AAA/Aaa Tobacco Settlement Financing Corp., 6.25%, 6/1/43 † AAA/Aaa Tobacco Settlement Financing Corp., 6.75%, 6/1/39 † AAA/Aaa Tobacco Settlement Financing Corp., 7.0%, 6/1/41 New York - 9.7% NR/NR Dutchess County Industrial Development Agency, 7.5%, 3/1/29 NR/NR Nassau County New York Industrial Development Agency Revenue, 6.7%, 1/1/43 BB-/B1 New York City Industrial Development Agency, 5.25%, 12/1/32 BB-/B1 New York City Industrial Development Agency, 7.625%, 12/1/32 B-/Caa2 New York City Industrial Development Agency, 8.0%, 8/1/12 NR/Ba1 New York State Dormitory Authority Revenue, 6.125%, 12/1/29 AAA/Aaa New York State Environmental Facilities Corp., 5.0%, 6/15/33 BB/NR Seneca Nation Indians Capital Improvement Authority Revenue, 5.25%, 12/1/16 (144A) NR/NR Ulster County New York Industrial Development Agency, 6.0%, 9/15/27 NR/NR Ulster County New York Industrial Development Agency, 6.0%, 9/15/37 North Carolina - 1.8% NR/NR Charlotte North Carolina Special Facilities Revenue, 7.75%, 2/1/28 Ohio - 3.0% NR/NR Belmont County Health System Revenue, 5.7%, 1/1/13 NR/NR Belmont County Health System Revenue, 5.8%, 1/1/18 BB-/Baa3 Buckeye Tobacco Settlement Financing Authority, 6.5%, 6/1/47 CCC+/B3 Cleveland Airport Special Revenue, 5.375%, 9/15/27 Oklahoma - 2.4% B-/Caa2 Tulsa Municipal Airport Trust Revenue, 6.25%, 6/1/20 B-/Caa2 Tulsa Municipal Airport Trust Revenue, 7.35%, 12/1/11 (c) NR/Caa2 Tulsa Municipal Airport Trust Revenue, 7.75%, 6/1/35 Oregon - 0.7% A-/NR Oregon State Facilities Authority Revenue, 5.25%, 10/1/40 Pennsylvania - 6.2% CCC/NR Columbia County Hospital Authority Revenue, 5.85%, 6/1/24 BBB/Ba1 Hazleton Health Services Authority Hospital Revenue, 6.125%, 7/1/16 BB/NR Pennsylvania Economic Development Financing Authority Revenue, 5.125%, 6/1/18 B/Caa2 Pennsylvania Economic Development Financing Authority Revenue, 6.0%, 6/1/31 BBB/Baa3 Philadelphia Hospitals & Higher Education Facilities Authority Revenue, 5.0%, 7/1/34 B-/NR Scranton-Lackawanna Health & Welfare Authority Revenue, 6.1%, 7/1/11 B-/NR Scranton-Lackawanna Health & Welfare Authority Revenue, 6.15%, 7/1/12 Rhode Island - 3.6% (c)(d) NR/NR Central Falls Rhode Island Detention Facilities Revenue, 7.25%, 7/15/35 NR/NR Rhode Island Health & Educational Building Corp Revenue, 8.375%, 1/1/46 BBB/Baa3 Tobacco Settlement Financing Corp., 6.25%, 6/1/42 South Carolina - 5.1% † BBB+/Baa1 South Carolina Jobs Economic Development Authority Revenue, 6.375%, 8/1/34 † BBB+/Baa1 South Carolina Jobs Economic Development Authority Revenue, 6.375%, 8/1/34 (f) BBB/WR Tobacco Settlement Revenue Management, 6.375%, 5/15/30 Tennessee - 5.7% BBB+/Baa1 Johnson City Health & Educational Facilities Board Hospital Revenue, 6.5%, 7/1/38 † NR/A2 Johnson City Health & Educational Facilities Board Hospital Revenue, 7.5%, 7/1/33 NR/A1 Knox County Health Educational & Housing Facilities Board Hospital Revenue, 6.5%, 4/15/31 BBB+/NR Sullivan County Health Educational and Housing Facilities Board Hospital Revenue, 5.25%, 9/1/36 Texas- 15.6% BB+/Ba1 Central Texas Regional Mobility Authority Revenue, 6.75%, 1/1/41 CCC+/Caa2 Dallas-Fort Worth International Airport Facilities Improvement Corp., 9.125%, 5/1/29 (b)(d) NR/NR Gulf Coast Industrial Development Authority, 7.0%, 12/1/36 CCC+/B3 Houston Texas Airport System Special Facilities Revenue, 6.75%, 7/1/29 NR/NR IAH Public Facility Corp., Project Revenue Bonds, Series 2006, 6.0%, 5/1/16 NR/NR IAH Public Facility Corp., Project Revenue Bonds, Series 2006, 6.0%, 5/1/21 NR/NR IAH Public Facility Corp., Project Revenue Bonds, Series 2006, 6.125%, 5/1/26 AA+/Aa3 Lower Colorado River Authority, 5.0%, 5/15/31 NR/NR Lubbock Health Facilities Development Corp., 6.5%, 7/1/26 NR/NR Lubbock Health Facilities Development Corp., 6.625%, 7/1/36 BBB+/A3 North Texas Tollway Authority Revenue, 5.75%, 1/1/33 NR/Aaa Panhandle Regional Housing Finance Corp. Multifamily Housing Revenue, 6.6%, 7/20/31 BBB-/Baa2 Richardson Hospital Authority Revenue, 6.0%, 12/1/34 NR/NR Tarrant County Cultural Education Facilities Finance Corp., 8.125%, 11/15/39 NR/NR Tarrant County Cultural Education Facilities Finance Corp., 8.25%, 11/15/44 (d) CC/NR Texas Midwest Public Facility Corp. Revenue, 9.0%, 10/1/30 NR/Ba1 Tomball Hospital Authority, 6.0%, 7/1/25 Utah- 0.5% NR/NR Spanish Fork Charter School Revenue, 5.7%, 11/15/36 (144A) Virginia- 0.8% BBB+/Baa1 Washington County Industrial Development Authority Revenue, 7.75%, 7/1/38 Washington - 3.4% BBB/Baa3 Tobacco Settlement Authority Revenue, 6.5%, 6/1/26 NR/Baa2 Washington State Health Care Facilities Authority, 5.5%, 12/1/39 BBB/Baa2 Washington State Health Care Facilities Authority, 6.125%, 8/15/37 BBB/Baa2 Washington State Health Care Facilities Authority, 6.25%, 8/15/42 NR/NR Washington State Housing Finance Commission Nonprofit Revenue Bonds, 5.625%, 1/1/27 West Virginia- 0.5% NR/NR West Virginia Hospital Finance Authority Hospital Revenue, 9.125%, 10/1/41 Wisconsin- 2.1% NR/NR Wisconsin Public Finance Authority Continuing Care Retirement Community Revenue, 8.25%, 6/1/46 NR/NR Wisconsin State Health & Educational Facilities Authority Revenue, 6.125%, 4/1/24 NR/NR Wisconsin State Health & Educational Facilities Authority Revenue, 6.25%, 4/1/34 A+/A1 Wisconsin State Health & Educational Facilities Authority Revenue, 6.625%, 2/15/39 TOTAL TAX-EXEMPT OBLIGATIONS (Cost $415,799,849) MUNICIPAL COLLATERALIZED DEBT OBLIGATION - 2.9% of Net Assets (c)(d) NR/NR Non-Profit Preferred Funding Trust I, Series E, 12.0%, 9/15/37 (144A) TOTAL MUNICIPAL COLLATERALIZED DEBT OBLIGATION (Cost $13,000,000) Shares COMMON STOCK - 0.4% of Net Assets (g) Delta Airlines, Inc. TOTAL COMMON STOCK (Cost $3,210,349) TOTAL INVESTMENTS IN SECURITIES - 150.7% (Cost $432,010,198) (h)(i) OTHER ASSETS AND LIABILITIES2.3% PREFERRED SHARES AT REDEMPTION VALUE, INCLUDING DIVIDENDS PAYABLE - (53.0)% NET ASSETS APPLICABLE TO COMMON SHAREOWNERS - 100.0% (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At June 30, 2011, the value of these securities amounted to $37,979,417, or 13.4% of total net assets applicable to common shareowners. RIB Residual Interest Bonds. NR Security not rated by S&P or Moody's. WR Withdrawn rating. † Prerefunded bonds have beencollateralized by U.S. Treasury or U.S. Government Agency securities which are held in escrow to pay interest and principal on the tax exempt issue and to retire the bonds in full at the earliest refunding date. (a) The interest rate is subject to change periodically and inversely based upon prevailing market rates.The rate shown is the coupon rate at June 30, 2011. (b) Security is in default and is non-income producing. (c) The interest rate is subject to change periodically.The interest rate shown is the rate at June 30, 2011. (d) Indicates a security that has been deemed illiquid.The aggregate cost of illiquid securities is $30,230,377.The aggregate value is $14,465,294, or 5.1% of the total net assets applied to common shareowners. (e) Debt obligation initially issued at one coupon which converts to a higher coupon at a specific date. The rate shown is the coupon rate at June 30, 2011. (f) Escrow to maturity. (g) Non-income producing. (h) The concentration of investments by type of obligation/market sector is as follows: Insured: AGM % AMBAC BHAC-CR MBIA Revenue Bonds: Health Revenue Tobacco Revenue Development Revenue Airport Revenue Other Revenue Pollution Control Revenue Housing Revenue Education Revenue Transportation Revenue Facilities Revenue Water Revenue Power Revenue Gaming Authority Revenue Utilities Revenue* % * Amount is less than 0.1% (i) At June 30, 2011 the net unrealized loss on investments based on cost for federal income tax purposes of $426,768,587 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized loss For financial reporting purposes net unrealized loss on investments was $5,275,814 and cost of investments aggregated $432,010,198. Purchases and sales of securities (excluding temporary cash investments) for the period ended June 30, 2011 aggregated $17,667,683 and $15,560,595, respectively. Various inputs are used in determining the value of the Trust’s investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Trust’s own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans are categorized as Level 2 and securities using fair value methods are categorized as Level 3. The following is a summary of the inputs used as of June 30, 2011, in valuing the Trust’s Investments: Level 1 Level 2 Level 3 Total Tax exempt obligations $
